DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 06/30/2020 and the Appeal Brief filed 03/18/2021. By the Amendment of 06/30/2020 Claims 21 and 34 have been amended and no claims added. Claims 21-46 are currently pending in the instant Application.

Response to Arguments
In view of the appeal brief filed on 03/18/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SAMCHUAN C YAO/               Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                         

Applicant’s arguments, see the Remarks, filed 06/30/2020 and 03/18/2021, with respect to claims 21-46 as rejected in view of Thomlinson et al., US 2005/0011524 have been fully considered and .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 30 33, 35 and 43, and claims 22-32and 34-46 due to dependence from claims 21 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 21 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Particularly it the extent to which a direction must be lateral to be “generally lateral” and the extent to which a direction must be parallel in order to be “generally parallel “ is unclear from the instant Disclosure. Further one of ordinary skill in the art would not reasonably understand the intended scope of the claim.  Particularly nasal prongs are conventionally disposed to either side of the nasal septum in use to generate fluidically parallel flows, and may be angled toward the septum (as shown at 10 and 12 in Figure 1 of Thomlinson et al, US 2005/0011524) while extending in a patient-distal-to-.
The term "generally" in claim 22 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Particularly it the extent to which a direction must be lateral to be “generally lateral” is unclear from the instant Disclosure. Further one of ordinary skill in the art would not reasonably understand the intended scope of the claim.  Particularly nasal prongs are conventionally disposed to either side of the nasal septum in use to generate fluidically parallel flows, and may be angled toward the septum (as shown at 10 and 12 in Figure 1 of Thomlinson et al, US 2005/0011524) while extending in a patient-distal-to-proximal direction without contacting one another, thus direction of gas which is to a significant extent parallel to and lateral to the nasal septum and it is unclear at which angle a flow becomes particularly generally parallel or generally lateral as claimed.   For the purposes of examination it is assumed that a direction with an appreciable lateral component will be generally lateral as required by the claim.
The term "generally" in claim 30 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Particularly it the extent to which a direction must be medial to be “generally medial” is unclear from the instant Disclosure.  Further one of ordinary skill in the art would not reasonably understand the intended scope of the claim.  Particularly nasal prongs are conventionally disposed to .
The term "generally" in claim 33 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Particularly it the extent to which a direction must be lateral to be “generally lateral” and the extent to which a direction must be medial in order to be “generally medial “ is unclear from the instant Disclosure.  Further one of ordinary skill in the art would not reasonably understand the intended scope of the claim.  Particularly nasal prongs are conventionally disposed to either side of the nasal septum in use to generate fluidically parallel flows, and may be angled toward the septum (as shown at 10 and 12 in Figure 1 of Thomlinson et al, US 2005/0011524) while extending in a patient-distal-to-proximal direction without contacting one another, thus direction of prongs which are to a significant extent parallel to and medial to the nasal septum and it is unclear at which angle a prong becomes particularly generally medial as claimed.  For the purposes of examination it is assumed that a direction with an appreciable parallel component will be generally parallel and a direction with an appreciable medial component will be generally medial as required by the claim.
The term "generally" in claim 35 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Particularly it the extent to which a direction must be lateral to be “generally lateral” is .
The term "generally" in claim 43 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Particularly it the extent to which a direction must be medial to be “generally medial” is unclear from the instant Disclosure.  Further one of ordinary skill in the art would not reasonably understand the intended scope of the claim.  Particularly nasal prongs are conventionally disposed to either side of the nasal septum in use to generate fluidically parallel flows, and may be angled toward the septum (as shown at 10 and 12 in Figure 1 of Thomlinson et al, US 2005/0011524) while extending in a patient-distal-to-proximal direction without contacting one another, thus direction of prongs which are to a significant extent parallel to and medial to the nasal septum and it is unclear at which angle a prong becomes particularly generally medial as claimed.  For the purposes of examination it is assumed that a direction with an appreciable medial component will be generally medial as required by the claim.
The term "generally" in claim 46 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of Particularly it the extent to which a direction must be lateral to be “generally lateral” and the extent to which a direction must be medial in order to be “generally medial “ is unclear from the instant Disclosure.  Further one of ordinary skill in the art would not reasonably understand the intended scope of the claim.  Particularly nasal prongs are conventionally disposed to either side of the nasal septum in use to generate fluidically parallel flows, and may be angled toward the septum (as shown at 10 and 12 in Figure 1 of Thomlinson et al, US 2005/0011524) while extending in a patient-distal-to-proximal direction without contacting one another, thus direction of prongs which are to a significant extent parallel to and medial to the nasal septum and it is unclear at which angle a prong becomes particularly generally medial as claimed.  For the purposes of examination it is assumed that a direction with an appreciable parallel component will be generally parallel and a direction with an appreciable medial component will be generally medial as required by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-26, 28-32, 34-39 and 41-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wondka et al., US 2005/0066976.
Regarding claim 21, Wondka discloses a mask system (the patient interface of Figure 4, as per Paragraph 94, taken to include the embodiment of sealing members 46 in Figure 18A, a sealing nasal prong interface having a frame and headgear thus a mask system in the same manner as the instant disclosed invention) for delivery of a flow of pressurized, breathable gas to a patient to treat Sleep Disordered Breathing (SDB) (as per Paragraphs 2 and 3), the mask system comprising a frame (66 in Figure 4 as per Paragraph 95) headgear (74 in Figure 4 as per Paragraph 94)  attached to the frame (attached via 76); a nasal pillows assembly (33, 37 and 46 as per Paragraphs 89 and 90) attached (as per Paragraph 91) to the frame, the nasal pillows assembly including a base (connectors 33, a base relative to 37 and 46 by way of supporting 37 and 46 relative to 35) and a pair of nasal pillows (37 and 46) extending from the base, each of the nasal pillows further comprising: a head portion (46) configured to contact the patient's nose around a corresponding one of the patient's nares (46 being sealing members for the nostrils as per Paragraph 93), the head portion having an orifice (the upper opening of 304 in Figure 18A as per Paragraph 125) configured to direct the flow of pressurized, breathable gas into the corresponding naris (as per Paragraph 125); and a stalk (37) connecting the head portion to the base (as shown in Figures 4 and 6), wherein the frame and/or the base further comprise at least one vent opening (vent ports 146 in 66 as per Paragraph 109, shown in Figure 10) configured to wash out carbon dioxide (recited in paragraph 109), and wherein the orifice is oriented on the head portion (centrally located and radially within 302, thus having 302 direct flow away from the nasal septum, and in a direction parallel to the nasal septum in use) so as to, in use, direct the flow of pressurized, breathable gas as the flow of pressurized, breathable gas exits the orifice in a generally lateral direction away from the patient's septum or in a direction that is generally parallel to the patient's septum (302 being disposed to form a decrease in luminal diameter thus directing flow away from the nasal septum and also parallel to the nasal septum as shown in Figure 18A, as the flow passes 306 and exits 46).
Regarding claim 22, the orifice is oriented on the head (as shown in Figure 18A) portion so as to, in use, direct the flow of pressurized, breathable gas in a generally lateral direction away from the patient's septum
Regarding claim 23, each of the nasal pillows are structured (as shown in Figure 18A) to increase turbulence in the flow of pressurized, breathable gas (as when gas enters 306 to inflate 302 as per Paragraph 125, thus moving perpendicularly to the flow through 46 to the patient’s airways) within the patient's corresponding nasal passage (the perpendicular flow occurring within the nasal passage as shown in Figure 18A).
Regarding claim 24, each of the nasal pillows are structured to redirect the flow of pressurized, breathable gas (having 302 disposed to be inflated as per Paragraph 125 thus redirecting flow into 306) upon entering the patient's corresponding nasal passage (as shown in Figure 18A wherein the nasal passage is depicted radially outward of 302), diffuse the flow of pressurized, breathable gas within the patient's corresponding nasal passage (the redirection to 306 constituting diffusion relative to the flow from 37 to the patient’s airways), and/or orient the orifice relative to the flow of pressurized, breathable gas to reduce and/or eliminate air jetting effects within the patient's corresponding nasal passage.
Regarding claim 25, each orifice is formed (being generally horizontal as depicted in Figure 18A, and also horizontal as with respect to a standing patient in use) such that a portion of each head portion that bounds the orifice (effectively the upper, circular edge of each of 46)is parallel to a common plane (a horizontal plane in Figure 18A).
Regarding claim 26, the frame is substantially rigid (60-80 Shore A durometer as per Paragraph 106) and the nasal pillows assembly is removably attached to the frame (as per Paragraph 107).
Regarding claim 28, the head portion has a maximum diameter (the outer diameter at 320 as shown in Figure 18B and as per Paragraph 126) that is greater than a maximum diameter of the stalk
Regarding claim 29, each head portion decreases in diameter from the maximum diameter (as shown in Figure 18B at 320) to a portion of the head portion that bounds the orifice (that disposed to be within the nostril, above 320 as shown in Figure 18B).
Regarding claim 30, each stalk extends from the base in a generally medial direction (as shown in Figures 4 and 6, the units of 37 extending toward one another above 33 and 66 as depicted) and towards the patient's sagittal plane in use (as shown in Figure11A).
Regarding claim 31, each head portion further comprises a hood (Figure 18A, 302 and 306 as per Paragraph 125, a hood relative to 46 by way of being a mechanical form extending into the lumen thereof) structured to further (relative to 46 having a lumen of constant diameter there-through, and lacking 302 and 306) direct the flow of pressurized, breathable gas parallel to or away from the patient's septum (304 being constructed by 302 as depicted, thus directing flow toward the central, luminal axis of 46 and away from the septum).
Regarding claim 34, Wondka discloses a mask system (the patient interface of Figure 4, as per Paragraph 94, taken to include the embodiment of sealing members 46 in Figure 18A a sealing nasal prong interface having a frame and headgear thus a mask system in the same manner as the instant disclosed invention) for delivery of a flow of pressurized, breathable gas to a patient to treat Sleep Disordered Breathing (SDB) (as per Paragraphs 2 and 3), the mask system comprising a frame (66 in Figure 4 as per Paragraph 95) headgear (74 as per Paragraph 94)  attached to the frame (attached via 76); a nasal pillows assembly (33, 37 and 46 as per Paragraphs 89 and 90) attached (as per Paragraph 91) to the frame, the nasal pillows assembly including a base (33, a base relative to 37 and 46 by way of supporting 37 and 46 relative to 35) and a pair of nasal pillows (37 and 46) extending from the base, each of the nasal pillows further comprising: a head portion (46) configured to contact the patient's nose around a corresponding one of the patient's nares (46 being sealing members for the nostrils as per Paragraph 93), the head portion having an orifice (the upper opening of 304 in Figure 18A as per configured to direct the flow of pressurized, breathable gas into the corresponding naris (as per Paragraph 125); and a stalk (37) connecting the head portion to the base (as shown in Figures 4 and 6), wherein the frame and/or the base further comprise at least one vent opening (vent ports 146 in 66 as per Paragraph 109, shown in Figure 10) configured to wash out carbon dioxide (recited in paragraph 109) and wherein, in use, the stalk is configured (37 being angled toward the sagittal plane as shown in Figures 4 and 6) to direct the flow of pressurized, breathable gas in a first direction (toward the sagittal plane of a patient) and the head portion is configured to direct the flow of pressurized, breathable gas into the patient's corresponding nasal passage (being oriented vertically and parallel to the sagittal plane as shown in Figures 4 and 18A) in a second direction (vertically, into the nasal passage as shown in Figure 18A) as the flow of pressurized, breathable gas exits the orifice that is parallel or lateral relative to the patient's sagittal plane (parallel to the sagittal plane), the first direction and the second direction being different (the first direction being towards the sagittal plane and the second being parallel to the sagittal plane).

Regarding claim 35, the orifice is oriented on the head portion (centrally located and radially within 302, thus having 302 direct flow away from the nasal septum, and in a direction parallel to the nasal septum in use) so as to, in use, direct the flow of pressurized, breathable gas as the flow of pressurized, breathable gas exits the orifice in a generally lateral direction away from the patient's septum (302 being disposed to form a decrease in luminal diameter thus directing flow away from the nasal septum and also parallel to the nasal septum as shown in Figure 18A, as the flow passes 306 and exits 46).
Regarding claim 36, each of the nasal pillows are structured (as shown in Figure 18A) to increase turbulence in the flow of pressurized, breathable gas (as when gas enters 306 to inflate 302 as per Paragraph 125, thus moving perpendicularly to the flow through 46 to the patient’s airways) within the patient's corresponding nasal passage (the perpendicular flow occurring within the nasal passage as shown in Figure 18A).
Regarding claim 37, each of the nasal pillows are structured to redirect the flow of pressurized, breathable gas (having 302 disposed to be inflated as per Paragraph 125 thus redirecting flow into 306) upon entering the patient's corresponding nasal passage (as shown in Figure 18A wherein the nasal passage is depicted radially outward of 302), diffuse the flow of pressurized, breathable gas within the patient's corresponding nasal passage (the redirection to 306 constituting diffusion relative to the flow from 37 to the patient’s airways), and/or orient the orifice relative to the flow of pressurized, breathable gas to reduce and/or eliminate air jetting effects within the patient's corresponding nasal passage.
Regarding claim 38, each orifice is formed (being generally horizontal as depicted in Figure 18A, and also horizontal as with respect to a standing patient in use) such that a portion of each head portion that bounds the orifice (effectively the upper, circular edge of each of 46) is parallel to a common plane (a horizontal plane in Figure 18A).
Regarding claim 39, the frame is substantially rigid (60-80 Shore A durometer as per Paragraph 106) and the nasal pillows assembly is removably attached to the frame (as per Paragraph 107).
Regarding claim 41, the head portion has a maximum diameter (the outer diameter at 320 as shown in Figure 18B and as per Paragraph 126) that is greater than a maximum diameter of the stalk (as shown in Figure 4).
Regarding claim 42, each head portion decreases in diameter from the maximum diameter (as shown in Figure 18B at 320) to a portion of the head portion that bounds the orifice
Regarding claim 43, each stalk extends from the base in a generally medial direction (as shown in Figures 4 and 6, the units of 37 extending toward one another above 66 as depicted) and towards the patient's sagittal plane in use (as shown in Figure11A).
Regarding claim 44, each head portion further comprises a hood (Figure 18A, 302 and 306 as per Paragraph 125, a hood relative to 46 by way of being a mechanical form extending into the lumen thereof) structured to further (relative to 46 having a lumen of constant diameter there-through, and lacking 302 and 306) direct the flow of pressurized, breathable gas parallel to or away from the patient's septum (304 being constructed by 302 as depicted, thus directing flow toward the central, luminal axis of 46 and away from the septum).
The mask system of claim 34, wherein the orifice is oriented on each head portion (being in communication with the nasal airways as per Paragraph 93) so as to, in use, direct the flow of pressurized, breathable gas into the patient's corresponding nasal passage in a direction that is more posterior relative to the patient than a longitudinal axis of the stalk (inherently, as during use when the flow of gas directed into the nasal passage is further directed to the nasal sinus thus posteriorly relative to the vertical longitudinal axis of the stalk).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27, 33, 40 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wondka as applied to claims 21 and 34 above in view of Thomlinson et al., US 2005/0011524.
Regarding claims 27 and 40, Wondka discloses respective units of said head and stalk (37 and 46) to alternately be integrally formed (as shown in Figure 18C, as per Paragraph 124) however does not disclose both pairs of heads and stalks to be integrally formed along with the base.  Thus Wondka does not disclose the system thereof wherein the nasal pillows assembly is integrally formed from one piece of silicone.
Thomlinson teaches a mask system (Figure 2, body 2 as per Paragraph 203 including strap system 102 as per Paragraph 276) analogous to that of Wondka by way of being a nasal prong interface for delivery of a flow of pressurized (as per Paragraph 193), breathable gas (as per Paragraph 199) to a patient to treat Sleep Disordered Breathing, wherein the nasal pillows assembly (10 and 12, effectively each a heads and stalk, and 58, a base) is integrally formed (10 and 12 being joined by 58 as per Paragraph 269 thus forming an integral form) from one piece of silicone (as per Paragraph 252).
Thomlinson and Wondka are analogous in that both are from the field of sealing nasal prong interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wondka to have the nasal prong assembly therein integrally formed from one piece of silicone as taught by Thomlinson.  It would have been obvious to do so for the purpose of achieving a nasal prong assembly as called for by Wondka using a known, suitable material and construction in the art of nasal interfaces and for the purpose, as taught by Thomlinson in Paragraph 255 of using a biocompatible material. 

Regarding claims 33 and 46, the orifice of Wondka is oriented on the head (as shown in Figure 18A) portion so as to, in use, direct the flow of pressurized, breathable gas in a generally lateral direction away from the patient's septum (304 being constructed by 302 as depicted, thus directing flow toward the central, luminal axis of 46 and away from the septum), each of the nasal pillows of Wondka are structured (as shown in Figure 18A of Wondka) to increase turbulence in the flow of pressurized, breathable gas (as when gas enters 306 to inflate 302 as per Paragraph 125, thus moving perpendicularly to the flow through 46 to the patient’s airways) within the patient's corresponding nasal passage (the perpendicular flow occurring within the nasal passage as shown in Figure 18A), said, the frame is substantially rigid (60-80 Shore A durometer as per Paragraph 106) and the nasal pillows assembly is removably attached to the frame (as per Paragraph 107 of Wondka), said head portion has a maximum diameter (the outer diameter at 320 as shown in Figure 18B and as per Paragraph 126) that is greater than a maximum diameter of the stalk (as shown in Figure 4) each head portion of Wondka decreases in diameter from the maximum diameter (as shown in Figure 18B at 320) to a portion of the head portion that bounds the orifice (that disposed to be within the nostril, above 320 as shown in Figure 18B) and, each stalk extends from the base in a generally medial direction (as shown in Figures 4 and 6 of Wondka, the units of 37 extending toward one another above 66 as depicted) and towards the patient's sagittal plane in use (as shown in Figure11A). Wondka discloses respective units of said head and stalk (37 and 46) to alternately be integrally formed (as shown in Figure 18C, as per Paragraph 124) however does not disclose both pairs of heads and stalks to be integrally formed along with the base.  Thus Wondka does not disclose the system thereof wherein the nasal pillows assembly is integrally formed from one piece of silicone.
Thomlinson teaches a mask system (Figure 2, body 2 as per Paragraph 203 including strap system 102 as per Paragraph 276) analogous to that of Wondka by way of being a nasal prong interface for delivery of a flow of pressurized (as per Paragraph 193), breathable gas (as per Paragraph 199) to a patient to treat Sleep Disordered Breathing, wherein the nasal pillows assembly (10 and 12, effectively each a heads and stalk, and 58, a base) is integrally formed (10 and 12 being joined by 58 as per Paragraph 269 thus forming an integral form) from one piece of silicone (as per Paragraph 252).
Thomlinson and Wondka are analogous in that both are from the field of sealing nasal prong interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785